Public Utilities Commission, Nos. 11-4920-EL-RDR and 11-4921-EL-RDR. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio, and is scheduled for oral argument on Tuesday, February 3, 2015.
It is ordered by the court, sua sponte, that oral argument in this case shall proceed as follows: Ohio Power Company shall argue first and is permitted ten minutes of oral-argument time. Industrial Energy Users-Ohio shall argue second and is permitted ten minutes of oral-argument time. Public Utilities Commission of Ohio shall argue third and is permitted ten minutes of oral-argument time.
Ohio Power Company and Industrial Energy Users-Ohio may reserve any portion of their allotted time for rebuttal, and rebuttal shall proceed in the same order as specified above.